         Case 20-01796       Doc 142 Filed 02/03/21 Entered 02/03/21 09:17:25                       Desc Notice
                                   Fixing Time For Filing Page 1 of 1
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
                                                              Case No. 20−01796
Piotr Palider                                                 :
9650 S. Nottingham Ave.                                       Chapter : 7
#2F                                                           Judge :   Timothy A. Barnes
Chicago Ridge, IL 60415
SSN: xxx−xx−4642 EIN: N.A.




Debtor's Attorney:                                                    Trustee:
William J Factor                                                      Michael K Desmond
The Law Office of William J. Factor, Ltd                              Figliulo & Silverman P C
1363 Shermer Road                                                     10 S LaSalle Suite 3600
Suite 224                                                             Chicago, IL 60603
Northbrook, IL 60062
                                                                      312−251−5257
847−239−7248

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
January 21, 2020 .

1. May 6, 2021 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. May 6, 2021 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: February 3, 2021                                       Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
